DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/20 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “by contact with said second module” it is unclear what is contacting the second module; is contact with the first vertical beam or the first horizontal wood fibers or some other structure.  Accordingly the scope of the claim 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 7-10 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Gorilla Rack (as noted in the PTO-892 and attached).
Claim 7.  Gorilla Rack discloses a modular building system, comprising: 
a first module (the lower module, depicted on the left as seen in the second figure) being comprised of a plurality of first vertical beams (the vertical legs of the lower unit as seen in the annotated figure below), 
and a first bracing means (the horizontal members of the lower unit as seen in the annotated figure below) connected to said first vertical beams, each first vertical beam being held in a first set lateral position between ends of said first bracing means and having first end surfaces at opposite ends; and 
a second module (the upper module depicted on the right in the figure showing the unstacked embodiment) being comprised of a plurality of second vertical beams (the vertical legs of the upper unit as seen in the second figure and as noted in the annotated figure below), 

wherein said first bracing means is a first horizontal beam, said first horizontal beam being comprised of wood and having first horizontal wood fibers aligned along a length of said first horizontal beam in a horizontal orientation (as noted in the figures and product description), 
wherein said first vertical beams extend above said first bracing means toward said second module, said first vertical beams being closer to said second module than said first bracing means (as seen in the figures of the Gorilla Rack reference, where in the unstacked embodiment it can be seen that the first vertical beams extend above the first bracing means),
wherein said second bracing means is a second horizontal beam, said second horizontal beam being comprised of wood and having second horizontal wood fibers aligned along a length of said second horizontal beam in said horizontal orientation (as noted in the figures and product description), 
wherein said second module is stacked on said first module (as noted in the figure showing the stacked embodiment) so as to form a stacked second module, said stacked second module having a stacked second module weight comprised of corresponding weights of said second vertical beams and said second bracing means, 
wherein said first bracing means only support said stacked second module weight through said first vertical beams so as to prevent crushing said first horizontal wood fibers by contact with said second module (where the stacked second vertical beams are disposed directly on the first vertical beams therefore the first bracing means only support said stacked second module weight through said first vertical beams, since there is not direct load transfer; even with the first bracing means acting as a “couple” as noted in applicants remarks the first bracing means only supports the weight through the first vertical beams where the first vertical beams ultimately support all the weight of the second module), and 
wherein each first vertical beam directly abuts a respective second vertical beam (as seen in the figure showing the stacked embodiment).

    PNG
    media_image1.png
    483
    758
    media_image1.png
    Greyscale

Claim 8.  The modular building system, according to Claim 7, further comprising: 

second floor joists (as seen in the annotated figure below, one on each side) connecting said second horizontal beam to an adjacent second horizontal beam, said second horizontal beam and said adjacent second horizontal beam being mounted on a lower half of said second module.
Claim 9.  The modular building system, according to Claim 7, further comprising: first ceiling joists (as seen in the annotated figure below) connecting said first upper horizontal beam to an adjacent first upper horizontal beam, said first horizontal beam and said adjacent first horizontal beam being mounted on an upper half of said first module; and 
second ceiling joists (as seen in the annotated figure below) connecting said second upper horizontal beam to an adjacent second upper horizontal beam, said second horizontal beam and said adjacent second horizontal beam being mounted on an upper half of said second module.
Claim 10.  The modular building system, according to Claim 7, further comprising first ceiling joists connecting said first vertical beams to adjacent first vertical beams; and second ceiling joists connecting said second vertical beams to adjacent second vertical beams (as seen in the annotated figure below).

    PNG
    media_image2.png
    710
    597
    media_image2.png
    Greyscale



 Response to Arguments
Applicant's arguments filed 11/11/20 have been fully considered but they are not persuasive.
Applicants argument that the reference does not disclose all stacking for every first and second module or all stacking relationships is not persuasive as these are not claimed features and therefore the reference does not need to teach or disclose all stacking for every first and second module or all stacking relationships.  Similarly, the claim does not recite ‘all stacking for every module ever’ and therefore the reference does not need to teach or disclose those features.  Applicant’s arguments that the reference does not teach stacking of a housing unit is not persuasive as the claim does 
Applicant’s argument that the instruction sheet with product purchased by applicant is completely different kind of stacking than claimed is not persuasive.  The reference as previously submitted in the application file clearly teaches and discloses the claimed stacking relationship as described previously and above.  It is that reference with is relied upon in the rejection, not the instruction sheet as submitted in applicant remarks.  Accordingly applicants arguments regarding the instruction sheet are moot and not persuasive.  In regards to applicants argument that the Gorilla Rack publication requires post couplers, it is unclear what those post couplers are and how they are used, therefore applicants arguments are confusion and unclear and not persuasive.  Applicants argument that the vertical members of the reference would be unstable is not persuasive as it appears to be mere conjecture.  The reference shows the vertical members support the weight of the module as claimed, and therefore anticipated the claims.  It is unclear from the reference how they are unsuitable as suggested by applicant.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635